Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen B. Schott (215-821-8102) on 12/30/2020.

The application has been amended as follows: 

	Claims 13-15 have been cancelled.

Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a coffee roasting apparatus comprising:
wherein the controller is adapted to: 

control the roasting element as a function of heating arrangement based on a determination that said rate of change in said total concentration of volatile organic compounds residing in the compartment exceeds the predefined threshold.

The closest references are Boggavarapu (US 2014/0242239), Kuempel (US 2014/0314921), Sewell (US 2014/0314923), Leppla (US 5,227,188), Gerhardt (US 6,05,093), Allington (US 6,106,877), Yamamoto (US 8,840,948), Hayakawa (US 8,747,937), Smyth (US 8,435,579), Inoue (US 7,976,887), Stordy (WO 2012/059484), Takagi (US 5,558,797), Smith (US 7,750,271), Groth (US 5,981,917), Grimshaw (US-4479176), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stipp (US-4335149), Elevitch (US-4425720), Illy (US-4748030), Price (US-4988590), Norton (US-7892587).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761